 

U.S. DISTRICT COURT
Case 5:20-mj-00056-BQ Document 12 Filed 06/05/20 Page 1 oF Pao a OF TBKAS

 

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS JUN 5 2020
LUBBOCK DIVISION Upper com
BY creumeecaimane infil
UNITED STATES OF AMERICA § yp
§
v. § CASE NO: 5:20-MJ-0056-H-BQ-1
§

EMMANUEL QUINONES §
ORDER OF DETENTION PENDING TRIAL

At the defendant's initial appearance, the United States moved to detain the
defendant pending trial.

Defendant is in custody based upon another offense, making release moot in this
proceeding. Therefore, the detention hearing is postponed until such time as
defendant's custodial status on the other matter changes. If it does, defendant's

attorney shail file a motion to reconsider detention, and a detention hearing shall be
scheduled.

X Defendant and his/her attorney filed a written waiver of detention hearing.
Defendant with advice of counsel agreed that an order of detention could be entered
without further evidence based solely on the grounds stated in the United States’
motion for pre-trial detention. Therefore, it is found that the motion for pre-trial
detention, bond report, and the charging document constitute clear and convincing
evidence that there is no condition or combination of conditions of release that will
reasonably assure the appearance of the defendant as required and/or the safety of
any other person and the community,

It is, therefore, ORDERED that defendant be detained without bond pending trial.
Defendant is committed to the custody of the Attorney General or his/her designated
representative for confinement in a corrections facility separate, to the extent practicable,
from persons awaiting or serving sentences or being held in custody pending appeal. The
defendant shall be afforded a reasonable opportunity for private consultation with defense
counsel. On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the corrections facility shall deliver the defendant to
the United States Marshal for the purpose of an appearance in connection with a court
proceeding.

DATED: June 5, 2020.

  

 

D. GORDON BRYADM, IR.
UNITED STATES M STRATE JUDGE
